DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of Claims
Claims 4-6, 9-14 and 21 are pending in the application.  Claims 1-3, 7-8 and 15-20 have been cancelled. Claims 11-14 are withdrawn from consideration due to Applicant’s elections. 
The amendments to claim 21, filed on 8/30/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations, “performing heating of the stabilized fiber bundle in a first carbonization furnace having a temperature gradient of 300°C or more and 700°C or less,” “while extending the extension rate,” and “subsequently performing a heat treatment in at least one carbonization furnace having a temperature gradient from 1000°C to a desired temperature,” “while extending the extension rate.”  It is unclear if the recited temperature gradients are applied in the method as claimed, or if the limitation is met by use of a carbonization furnace that is capable of producing the temperature gradients.  There is also insufficient antecedent basis for the extension rate (i.e. the extension rate of what?). It is unclear what is being extended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura (JP 2009-046770, see attached machine translation) in view of Kawakami et al. (US 2008/0299389 A1).

Regarding claims 4-6, Matsumura teaches a manufacturing method in which a solution of an acrylonitrile series polymer is extruded from a nozzle ([0011]).

With regard to claimed limitation (i), Matsumura teaches an acrylonitrile series carbon fiber precursor fiber that contains more than 90.0 mass % acrylonitrile with copolymerizable monomers such as acrylic acid (meta) and its ester species, vinyl acetate, vinyl propionate, etc. ([0012]).  Matsumura teaches that the acrylonitrile series polymer is dissolved in a solvent, wherein organic solvents such as dimethylacetamide, dimethyl sulfoxide, and dimethylformamide, zinc chloride and sodium thiocyanate can be used ([0013].  Matsumura teaches that the concentration of the acrylonitrile series polymer in this spinning stock solution is more than the 17 mass %, or more than the 19 mass %, and below 25 mass % ([0013]).  For instance, Matsumura’s Working Example 1 uses acrylonitrile 96 mass %, methacrylic acid 1 mass %, and methyl acrylate 3 mass %, with the polymer dissolved in dimethylacetamide, with the concentration of the polymer in the spinning stock solution being 23 mass %, and with the spinning stock solution held at 70 degrees C ([0036]).

With regard to claimed limitation (ii), Matsumura teaches discharging into the air the solution of the acrylonitrile series polymer extruded from the nozzle and introducing the acrylonitrile series carbon fiber precursor fiber into a coagulation bath ([0011] and [0014]).  Matsumura teaches that an aqueous solution which contains the solvent used for spinning stock solution is preferably used as a coagulation bath ([0017]).  Matsumura teaches that when using dimethylacetamide and dimethylformamide, for example, the concentration of the solvent is preferably 70 to 90 mass %, and still more preferable is 75 to 85 mass % ([0017]).  Matsumura also teaches it is preferable that the temperature of a coagulation bath is usually 30 degrees C or less in consideration of this point, and it is still more preferable in being not less than 5 degrees C and 20 degrees C or less ([0018]).  For instance, Matsumura’s Working Example 1 uses dimethylacetamide/water = 78/22 (mass %), and a temperature of 15 degrees C ([0036]).

With regard to the claimed limitations (iii) and (iv), Matsumura teaches performing extension of the coagulation thread ([0019]).  For instance, Matsumura’s Working Example 1 teaches that the obtained coagulation thread was extended in the air, and subsequently extension washing was performed in hot water ([0036]).

Matsumura does not explicitly disclose (with regard to limitation iii) that the drawing in air is at a ratio in the range of 1.0 times or more and 1.25 times or less, a step of further drawing in a warm aqueous solution containing an organic solvent, or a total draw ratio of both drawing processes being 2.6 times or more and 4.0 times or less, or (with regard to limitation iv) that the drawing in hot water is at a ratio of 0.98 times or more and 2.0 times or less.

However, Kawakami et al. (“Kawakami”) teaches a carbon fiber produced by carbonizing a flame resistant fiber (Abstract and [0064]-[0069]).  Kawakami also teaches that it is preferable to draw the fiber when subjecting to a heat treatment (e.g. blowing hot air), and that it is preferable that the draw ratio is 1.05 to 4 times (drawing in air at a ratio in the range of 1.0 times or more and 1.25 times or less as claimed) ([0113]-[0114]).  Kawakami teaches that a coagulated yarn should be drawn in a drawing bath or washed in a water washing bath, or may be drawn in the drawing bath while being washed with water in the water washing bath ([0100]). Kawakami teaches that the draw ratio should be 1.05 to 5 times, preferably 1.1 to 3 times and more preferably 1.15 to 2.5 times, and that in the drawing bath, warm water or a solvent/water (e.g. DSMO/water) is used (drawing in a warm aqueous solution containing an organic solvent and/or drawing in hot water  as claimed) (see [0100] and [0178]).  Kawakami also teaches subjecting the coagulated yarn to a hot drawing in presence of water, and that as the draw ratio in bath and the draw ratio by steam, 1.5 times or more is preferable and 2.0 times or more is more preferable (drawing in hot water at a ratio of 0.98 times or more and 2.0 times or less as claimed) ([0104]-[0105] and [0109]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used in the method of Matsumura a draw ratio of 1.05 to 4 times for the step of drawing in hot air, and a draw ratio of 1.5 times or more for the step of hot drawing in water, and to have subjected the fiber to drawing in warm water and/or a solvent/water bath (e.g. a DSMO/water bath) at a draw ratio of 1.05 to 5 times, in order to obtain fibers having a molecular orientation of 65% or more, excellent mechanical characteristics and high resistance to the environment, as taught by Kawakami ([0083]-[0085]; also see [0100], [0104]-[0105], [0109], [0113]-[0114] and [0178]).


Regarding claim 9, Kawakami teaches it is possible to properly impart oil agent components to the coagulated fiber, and that the oil agent is, for example, that comprising a main oil agent component such as silicone ([0117]).  Kawakami also teaches that an imparted amount of such an oil agent component is obtained as the ratio of pure component to dried weight of the fiber, and 0.1 to 5 wt% is preferable, 0.3 to 3 wt% is more preferable and 0.5 to 2 wt % is still more preferable ([0118]).  The examiner notes that this step can occur prior to drawing steps (e.g. see [0179]-[0182] of Example 2).

Regarding claim 21, the examiner notes that Matsumura teaches, in an embodiment, a fiber density after a flame resistant treatment of 1.35 g/cm3 (see [0036] in Example 1, and [0023]).  
Kawakami teaches, in an embodiment, as a first carbonizing step, pre-carbonizing in nitrogen atmosphere at a temperature of 650° C. for 2 minutes under a draw ratio of 1 time, and then as a second carbonizing step, subjected to a carbonization treatment in nitrogen atmosphere at a temperature of 1450° C. for 3 minutes under a draw ratio of 0.96 times ([0238] in Example 14).  With regard to the claimed temperatures, and with regard to claimed extension rates of 2% or more and -6.0% or more and 2.0% or less, Matsumura teaches carbonization treatment temperatures of 1000 ~ 1200 ℃ and 350 ~ 500 ℃, and teaches that the heating rate is 500 ℃ / minute or less, more preferably, 300 ℃ / min or less is more preferable, and further more preferably at 150 ℃ / min or less ([0024]-[0025]).  Matsumura also teaches that, in order to improve the compactness of carbon fiber, when carbonization treatment temperature is 350-500 degrees C, extension is preferable 1% or more, or more than 5% preferably, but that extension exceeding 10% is disadvantageous at the point of becoming easy to generate a fluff ([0025]).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura (JP 2009-046770) in view of Kawakami et al. (US 2008/0299389 A1), as applied to claim 4 above, further in view of Tanaka et al. (US 2008/0152574 A1).

Regarding claim 10, Matsumura in view of Kawakami remains as applied above.

Matsumura further teaches that the kind of the oil agent component is not especially limited, but a polyether-based or a polyester surfactant, a silicone, an amino-modified silicone, an epoxy-modified silicone, a polyether-modified silicone can be imparted singly, or as a combination, and other oil agent components may also be imparted ([0117]).

Matsumura in view of Kawakami does not explicitly disclose wherein the amino-modified silicone compound satisfies the following conditions (1) and (2):
(1) kinematic viscosity at 25°C is 50 cSt or more and 5000 cSt or less, and
(2) amino equivalent mass is 1,700 g/mol or more and 15,000 g/mol or less.

However, Tanaka et al. (“Tanaka”) teaches an oil agent for a precursor fiber of carbon fiber (Abstract).  Tanaka teaches, in Examples 1-3, use of an amino-modified silicone having an amino equivalent of 2000 mol/g and a kinematic viscosity at 25° C. of 1000 or 3500 cSt ([0105], [0112] and [0116]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used as the amino-modified silicone compound of Matsumura an amino-modified silicone compound having an amino equivalent of 2000 mol/g and a kinematic viscosity at 25° C. of 1000 or 3500 cSt in order to suppress an uneven stabilization in a stabilizing process, and in order to obtain a carbon fiber of high performance and uniform quality, as taught by Tanaka (see Abstract and Examples 1-3, particularly [0105], [0112] and [0116]).



Response to Arguments

Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends the following: “…Kawakami uses a flame-resistant polymer that is obtained by modifying an acrylonitrile-based polymer with an amine-based compound.  The flame-resistant polymer is very different from an acrylonitrile-based polymer in properties as a polymer used for spinning.  Furthermore, except for Example 1 (which does not use a solvent/water for a drawing bath), Examples 2 to 26 (which use a solvent/water for a drawing bath) use a PAN consisting of AN 100 mol% (which is not a copolymer) for preparing the flame resistant polymer.”  “The above differences would not lead to a person skilled in the art to combine the teaching of Kawakami with Matsumura.”

Regarding this contention, the examiner notes that Kawakami is not limited to the Examples.  Kawakami teaches, more broadly, that as the precursor polymer as a raw material, for example, an acryl-based polymer may be used ([0067]).  As the acryl-based polymer, it is preferable to be PAN which has a structure derived from AN ([0068]).  When the PAN is a copolymer, it is preferable that the PAN comprises the unit derived from AN 85 mol% or more, more preferably 90 mol% or more and still more preferably 92 mol% or more and other copolymer component ([0068]-[0069]).  As concrete examples of the copolymer components,
allyl sulfonic acid metal salt, methallyl sulfonic acid metal salt, acrylic acid ester, methacrylic acid ester and acryl amide or the like can be copolymerized ([0069]).  As components for promoting to make flame resistant, compounds containing a vinyl group, concretely, acrylic acid, methacrylic acid, itaconic acid or the like can be copolymerized and a part or all of these may be neutralized with an alkaline component such as ammonia ([0069]).  Thus, the examiner notes that Kawakami’s and Matsumura’s disclosures both pertain to an acrylonitrile-based copolymer, as claimed.  Kawakami also broadly teaches drawing in warm water or solvent/water, as well as hot drawing in presence of water ([0100], [0104]-[0105] and [0109]).

Contentions (2)-(5): Applicant contends the following: (2) Kawakami only discloses the feeding ratio PAN/DMSO/MEA/ONT = 10/78/6/6 or 10/74/8/8 in the Examples. The ratio corresponds to the polymer concentration of 10%, which is outside the claimed range (20 to 25 mass%);  (3) Regarding the condition of drawing, in the examples of Kawakami, wet spinning is conducted, that is the examples of Kawakami do not include the features (2-1) (ejecting the dope from ejection holes into the air) and (3-1) (drawing the coagulated fiber bundle in the air; (4) In Example 2 and the other examples which use a solvent/water for a drawing bath, the draw ratio in a solvent/water is 1.3 times, and the drawing in the air is not conducted. Hence the draw ratio in Kawakami is outside the claimed range (a total draw ratio of both drawing processes being 2.6 times or more and 4.0 times or less in feature (3)); and (5) Furthermore, Kawakami discloses that, as the coagulation bath concentration, a range of solvent/water = 40/60 to 60/40 is especially preferable (Kawakami paragraph [0098]), and in fact, the range in Example 2 and the other examples using a solvent/water is 40/60, which is outside the claimed range (78.0 mass% or more and 82.0 mass% or less in feature (2-2)).

Regarding these contentions, the examiner notes that Kawakami is not limited to the Examples.  The examiner notes that Matsumura (rather than Kawakami) is relied upon as specifically teaching the claimed dope concentration range of 20 mass% or more and 25 mass% or less, features (2-1) (ejecting the dope from ejection holes into the air) and (3-1) (drawing the coagulated fiber bundle in the air), and the claimed organic solvent concentration of 78.0 mass% or more and 82.0 mass% or less.  However, the examiner also notes that Kawakami teaches (A) use of either wet spinning or semi-dry spinning in a coagulation bath (Abstract); (B) drawing the fiber when subjecting to a heat treatment (e.g. blowing hot air) ([0113]-[0114]); (C) using a draw ratio of 1.05 to 5 times, preferably 1.1 to 3 times and more preferably 1.15 to 2.5 times, in warm water or a solvent/water ([0100] and [0178]), and (D) as the coagulation bath concentration, a range of solvent/water=0/100 to 95/5, but 30/70 to 70/30 is preferable and 40/60 to 60/40 is especially preferable ([0098]).





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789